—In an action, inter alia, to recover damages for breach of a collective bargaining agreement, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Martin, J.), dated July 31, 2000, as granted that branch of the plaintiffs motion which was for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the plaintiffs motion which was for summary judgment on the issue of liability. In opposition to the plaintiffs prima facie showing that the defendant breached the collective bargaining agreement and related agreements, the defendant failed to raise a triable issue of fact (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.